DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Donald Heckenberg on 12/27/2021.

The application has been amended as follows: 
CLAIMS
Claims 12 and 22 have been amended as follows.

12. (Currently Amended) The image processing device according to claim 1, wherein the operation unit accepts an operation input from at least one of a visual line sensor that detects a visual line of a user, a gesture detection unit that detects a gesture of [[a]] the user, an acceleration sensor, and a mouse, and accepts the first action and the second action.

22. (Currently Amended) The image processing device according to claim 1, wherein the at least one processor further functions as an imaging unit configured to acquire the image from an imaging 

Reasons for Allowance
Claims 1-16, 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image processing device comprising:
at least one processor and a memory holding a program which makes the processor function as a plurality of units comprising:
a control unit configured to execute, when the output unit outputs a first image, output control such that the output unit outputs a second image if the operation unit accepts the first action, and the output unit outputs the distribution information of the evaluation values corresponding to the first image if the operation unit accepts the second action, in combination with other claim limitations.

Claim 16 is allowed for the same reasons given in claim 1.
Claim 18 is allowed for the same reasons given in claim 1.
Claims 2-15, 19-22 are allowed as being dependent from claim 1.
Claim 23 is allowed as being dependent from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/27/2021